COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Union Pacific Railroad Company

Appellate case number:    01-15-00918-CV

Trial court case number: 2014-23177

Trial court:              129th District Court of Harris County

  The Court stays the trial court's October 27, 2015 order until further orders of this Court. See
Tex. R. App. P. 52.10(b).


Judge’s signature: /s/ Sherry Radack


Date: October 28, 2015